      Case 1:18-cr-20044-DPG Document 29 Entered on FLSD Docket 12/05/2019 Page 1 of 1
                                 CO U RT M IN UTES                                   Page 8

                                M agistrate Judge Edw in G .Torres
                     KingBuildingCourtroom $0-5                         Date:12/4/2019 Time:10:00a.m.
Defendant:JOSE ESPANA M ARQUINEZ J#:18416-104 Case#;18-20044-CR-GAYLES
AUSA:DavidTurken                                     Attorney: NELSON RODRIGUEZ-VAREL(TEM P)
Violation: CONSPIRACYTO DISTRIBUTECOCAINE KNOW ING IT W OULD BE IM PORTED INTO THE UNITED STATES
Proceeding: RRc/Arraignment                     CJA ApptRoy Kahn
Bond/PTD Held:C Yes C No      Recommended Bond:
Bond setat:STIP$250KCSB/NEBBIA                  Co-signed by:
 I
 V Surrenderand/ordo notobtainpassports/traveldocs                  Language: SPANISH
     ReporttoPTS'as directed/or       x'saweek/monthby              Disposition:
     phone:       x'saweek/monthinperson                             counselstateshe hasnotbeen
     Random urinetesting byPretrialServices                          retained.
     Treatm ent asdeem ed necessary                                  DEFENDANT sw orn- clA APPOINTED
 r- Refrainfrom excessive use ofalcohol                             Arraignm entreset
 r- Participate in mentalhealth assessment& treatment
 r7- Maiptainorseekfull-timeemqloyment/education                                           '
 Nr Nocontactwithvictims/witnesses
 XC Nofirearms
  r- Notto encumberproperty
  1- M ay notvisittransportation establishments
  r HomeConfinement/ElectronicMonitoringand/or
     Curfew             pm to          am ,paid by
     Alfow ances:M edicalneeds,courtappearances,attorney visi
                                                            ts,
     religious,em ploym ent
  C Travelextended to:                                                 '                   1
  r- other:                                                           from speedyTrialclock
NEXT COURT APPEARANCE   Date:             Tim e:           Judge:                       Place:
ReportRE Counsel:
PTD/BondHearing:                  ,
Arraignment:               12/9/19        10:00            M /JMJDuty
StatusConference RE:
D.A.R. 10:18:33                                                     Tim e in Court: 2
